Bird, C. J.
Plaintiff purchased a horse of the defendants under a claimed warranty that it was sound. Soon after taking the horse into his possession, plaintiff discovered that the horse was blind in one eye, and that the sight of the other was impaired. The horse was affected with amaurosis of the eyes, a disease which affects the optic nerve, and one which is not easily discoverable by the ordinary observer. Plaintiff brought suit on his warranty. The defendants admitted that the horse was blind in one eye, but denied the warranty. The plaintiff recovered a judgment and the defendants assign error.
Upon the question of damages, the court charged the jury, in substance, that, if they found that plaintiff was entitled to recover, they should award him the difference between the value of the horse at the time of the sale, if the horse had been as warranted, and its actual value at that time. Defendants’ counsel takes exception to this *678instruction, and insists that this was not the proper rule to be applied in this case. We think the court stated the rule correctly, and is in accord with the rule laid down in Barker v. Cleveland, 19 Mich. 230, and Jackson Sleigh Co. v. Holmes, 129 Mich. 370 (88 N. W. 895).
Defendants’ counsel requested the court to charge “ that the plaintiff must show by a preponderance of the evidence that he relied upon the warranty,” and assigns error upon the failure of the court to so instruct the jury. At one place in his charge, the court instructs the jury that:
“You have heard all the evidence in the case, and you are to decide whether, under all the circumstances in the case, Mr. Szepanak warranted that horse to be sound, and you must further, from the evidence in the case, decide whether Mr. Hardy relied on that statement.”
Later in the charge, he instructed them “that there must be a warranty, and a reliance on that warranty, before you can find for the plaintiff.” We think this fairly covered the request of defendants, and gave the jury to understand that, before they could find for the plaintiff, they must not only find a warranty, but that the plaintiff relied on the warranty.
Defendants’ counsel also complains because of the refusal of the court to give the following request:
“ If the plaintiff could have discovered, by a reasonable examination, the defective eyesight of the horse, then he is estopped from claiming damages for such defective eyesight.”
The court did not give this in the language of the request, but instructed the jury upon this question as follows:
“ In regard to the question of warranty, you must take into consideration a latent defect and a patent defect. If the horse had been warranted sound, and had in reality lost an ear, it would be such a defect as any one could see, and he could not claim for such a defect as that. But, if the defect was such that it was necessary to use more than *679ordinary care in examining it, that could be taken into consideration.”
While the court might have made this part of the charge more clear and explicit, what he did say to them on this subject was, in substance, what was requested by counsel. In view of this, we do not think it can be said that the court refused to give the request.
The other errors assigned have been examined and considered, but we are not of the opinion that they demand a reversal of the case.
The judgment of the trial court is affirmed.
Ostrander, Hooker, Blair, and Stone, JJ., concurred.